Citation Nr: 0000507	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  97-28 097	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware




THE ISSUE

Entitlement to an increased rating for herniated nucleus 
pulposus, L5-S1 with arthritis, currently evaluated as 20 
percent disabling.  




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 





INTRODUCTION

The veteran had active service from September 1987 to October 
1989, with additional prior active service totaling 18 years, 
7 months, and 17 days.  By rating decision in March 1990, the 
Wilmington, Delaware Regional Office (RO) of the Department 
of Veterans Affairs (VA), granted service connection for 
herniated nucleus pulposus, L5-S1 with arthritis, and 
assigned a non-compensable evaluation.  The veteran submitted 
a notice of disagreement with this decision in July 1990, and 
a statement of the case was issued to him in August 1990; 
however, the veteran failed to perfect an appeal with the 
decision, and the rating action became final.  

In September 1996, the veteran's claim for an increased 
rating for his back disability was received.  This matter 
comes before the Board of Veterans' Appeals (Board) from a 
January 1997 rating decision of the RO, which assigned a 10 
percent evaluation for the veteran's service-connected 
herniated nucleus pulposus, L5-S1 with arthritis, effective 
from September 1996.  In September 1998 this matter came 
before the Board and was remanded to the RO for further 
evidentiary development.  By rating action in August 1999, 
the RO granted a 20 percent evaluation for the veteran's 
service connected herniated nucleus pulposus, L5-S1 with 
arthritis, effective from September 1996.  He has continued 
his appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected herniated nucleus 
pulposus, L5-S1 with arthritis is manifested by low back 
pain, severe limitation of motion due to pain and flare-ups, 
as well as functional impairment manifested by fatigability, 
lack of endurance, weakness, and incoordinated movement; 
there is no evidence of ankylosis and no evidence of 
pronounced intervertebral disc syndrome. 


CONCLUSION OF LAW

A 40 percent rating is warranted for the veteran's service-
connected herniated nucleus pulposus, L5-S1 with arthritis.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5289, 5292, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Received by the RO in September 1996 was the veteran's claim 
for an increased rating for his service-connected herniated 
nucleus pulposus, L5-S1 with arthritis.

Received in November 1996 from the veteran were several 
service medical records as well as private treatment records 
dated from January 1990 to June 1995 showing treatment for 
low back complaints, as well as various unrelated medical 
problems. 

A consultation report from Kent General Hospital dated in 
December 1991 showed that a CT scan of the lumbar spine was 
taken.  The impression was questionable right-sided disc 
herniation at L3-4, bilateral narrowing of the neural 
foramina from degenerative changes of the facet joints, and 
degenerative disc disease at L5-S1.  An MRI of the lumbar 
spine showed that the veteran had disc bulging at the L3-L4 
through L5-S1 levels, and a surgical change was noted at the 
L5-S1 level.  The neural recesses were noted to be open at 
every level, however, on the right at the L3-L4 level, the 
recess was somewhat narrowed by bony hypertrophy.  There was 
also some mild disc impression upon the neural recess.  

A report from J. Rafael Yanez, M.D., F.A.C.S. dated in 
January 1992 showed that the veteran was evaluated from low 
back and right leg pain.  It was noted that the veteran had a 
lumbosacral diskectomy in 1985 and no problems since then.  
The assessment was that the veteran had an episode of right 
leg pain without neurologic deficit, and had been totally 
asymptomatic the week prior.  Neuroradiological studies were 
reported to be essentially normal.  Dr. Yanez opined that the 
veteran likely had some minor irritation from previous scar 
tissue affecting the sciatic component of the right 
lumbosacral plexus without any lingering symptoms.  Dr. Yanez 
also indicated that the veteran should be treated 
symptomatically as there were no neurological or 
neuroradiological abnormalities.  

An x-ray of the lumbar spine, taken in June 1995, showed a 
normal lordotic curve with no evidence of a fracture or 
dislocation.  There was narrowing of the L5 interspace, and 
gas was demonstrated within this intervertebral space, 
indicative of degenerative disc disease at this level.  The 
remaining intervertebral spaces appeared well preserved and 
mild degenerative osteoarthritic changes were noted.  

On VA examination in November 1996 the veteran reported 
having symptoms in the low back every other day.  He reported 
having symptoms in his left hip and knee every other day, 
with numbness.  He indicated that the symptoms in the right 
lower extremity were less intense, with pain and no numbness.  
He reported taking aspirin, sometimes up to 16 aspirin a day, 
when the symptoms were greater.  Physical examination showed 
that he did not have a limp.  His thoracolumbar spine motion 
was noted to be "not consistently restricted".  In the 
seated position, straight leg raising with both legs out 
straight revealed he could reach to his midtibias.  Seated on 
the examining table, he could reach forward and reach to the 
midtibias, however, standing he could barely reach to the 
patellae.  Motion was decreased as measured with the 
inclinometer, and this was noted to be painful, beginning at 
15 degrees of forward flexion, with the most forward flexion 
standing at 35 degrees, and 5 degrees of this motion in the 
sacrum resulting in 30 degrees of lumbar flexion.  He had 10 
degrees of hyperextension with pain developing as soon as he 
started to hyperextend.  He could lateral bend to 10 degrees 
bilaterally, with symptoms at the end of the lateral bend.  
Palpation revealed tenderness over the lumbar laminectomy 
scar, which was well healed, and the left paravertebral 
muscles.  The patellar and Achilles reflexes were 
symmetrically reactive, there was a negative Trendelenburg 
for gluteal dysfunction, and there was excellent strength on 
manual testing with sensation intact to light touch.  
Straight leg raising was to 90 degrees seated and 45 degrees 
in a supine position.  The diagnoses were status post lumbar 
diskectomy with residual symptomatology radiating to both 
lower extremities, symptomatic discogenic lumbar spondylosis, 
and symptom magnification.  The VA examiner noted that the 
veteran's ranges of motion were restricted and painful, as 
indicated with the subjective symptoms noted.  It was also 
noted that pain restricted the veteran's motion, however, the 
examiner noted that there were greater ranges of motion than 
measured with the inclinometer, as there were inconsistencies 
noted with the ranges of motion seated, standing, and lying 
down.  Additionally, it was noted that according to the AMA 
Guide, sacral motion was not consistently restricted with 
tighter straight leg raising, which the examiner noted would 
be evidence of symptom magnification.  

In September 1998 the Board remanded this matter to the RO 
for additional evidentiary development.  The RO was directed 
to contact the veteran and request that he submit the names 
and addresses of all health care providers who had treated 
him for his lumbosacral spine disability since November 1996.  
After securing the necessary releases, the RO was to obtain 
copies of any referenced medical records.  The RO was also 
directed to schedule the veteran for a VA examination in 
orthopedics and neurology in order to ascertain the severity 
of his service-connected low back disability.  The VA 
examination was to be conducted according to the mandates of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In a letter dated in September 1998 the RO requested that the 
veteran provide the names, addresses, and dates of all 
treatment for his back condition, from medical care 
professionals, since November 1996.  

A medical record from Mid Delaware Imaging showed that in 
September 1998 an x-ray was taken of the lumbar spine.  The 
impression was that there was a "significant moderate degree 
of spondylosis and apophyseal osteoarthritis with 
considerable disc space narrowing at L5-S1".  It was noted 
that if a herniated disc or spinal stenosis were suspected 
clinically, then a CT scan should be considered.

A medical record from Mid Delaware Imaging showed that in 
October 1998 a CT scan of the lumbar spine was taken.  The 
impressions were:  (1) evidence of "degenerative disc 
disease with vacuum disc phenomenon at L5-S1, broad based 
disc protrusion and left far lateral neural foraminal bony 
bar", and mild facet narrowing and sclerosis at the same 
level, and (2) L3-4 and L4-5 demonstrated no degenerative 
disc disease. 

In a statement dated in November 1998 the veteran reported 
that he had pain most of the time from his back problem, 
which he claimed was created by removing the L5-S1 disc and 
by the degree of spondylosis and apophyseal osteoarthritis 
that he had.  He also claimed that sitting for long periods 
of time hurt his back and that when he was sleeping, his legs 
hurt because of his back.  

In response to the RO's development letter in September 1998, 
the veteran apparently executed authorizations for release of 
information from Terry Findley, M.D., and Vincent Lobo, D.O., 
as the RO sent letters to these doctors in November 1998 
requesting copies of treatment records.  In February 1999 the 
RO sent a letter to the veteran indicating that Dr. Findley 
and Dr. Lobo did not respond to the RO's request for 
treatment records.  The veteran was also notified that the 
evidence should be furnished as soon as possible.   

On VA examination in March 1999 the veteran reported that his 
job continued full time, and he was able to perform at work 
without lost time.  He had no additional surgery.  He 
reported that when his lumbar spine "pops" he cannot 
straighten it, and that pain occurred intermittently about 
four times per month and could last for up to a week when it 
was severe.  He indicated that even when it "popped", he 
could not walk straight and he still went to work.  He took 
Tylenol a few times per month.  He reported that the left leg 
tingled to the foot when his back became more severe.  He 
indicated that the left leg symptoms were less than they were 
before the surgery.  He reported that the right lower 
extremity symptoms occurred less often than the left leg 
symptoms.  His right leg symptoms reportedly occurred every 
four months and these symptoms only went to the buttocks.  
Examination of the lumbar spine showed that he had a well-
healed lumbar laminectomy scar.  There was no elevation or 
widening of the scar, and no tenderness of the scar.  
Symptoms in the lumbar spine were noted only with ranges of 
motion, with no tenderness to palpation of the lumbar spine.  
Forward flexion, with both legs extended while seated, 
revealed that he could reach to the mid-tibias, however when 
standing and bending forward he could not reach to the 
tibias, rather he could barely reach to the patellae.  Using 
the inclinometer, forward flexion at L1 revealed 45 degrees 
of forward flexion with 5 degrees of this motion in the 
sacrum, resulting in 40 degrees of true lumbar flexion, 10 
degrees of hyperextension, and 10 degrees of bilateral 
lateral bending.  It was noted that all motions were with low 
back pain.  Manual testing revealed good strength.  He had a 
.5 inch decrease in girth of the right calf.  He was able to 
straight leg raise to 90 degrees on the right, while seated, 
without symptoms.  On the left he could straight leg raise to 
90 degrees, with symptoms in the low back.  In a supine 
position he could straight leg raise bilaterally to 35 
degrees.  

On VA examination in 1999 the diagnoses included:  (1) status 
post lumbar diskectomy with residual symptomatology, both 
lower extremities, moreso on the left than the right; (2) 
symptomatic diskogenic lumbar spondylosis; (3) pain behavior 
with inconsistent ranges of motion.  The examiner noted that 
by utilizing the AMA guide to permanency to flexion and 
extension of the sacrum, one would expect the range of motion 
to be close to straight leg raising by not more than 10 
degrees off, but with the veteran it was 25 degrees off.  It 
was noted that straight leg raising, in the seated position 
with both legs extended to the mid-tibias, should be close to 
what was noted when he stood and forward flexed.  It was also 
noted that the veteran reached to the mid-tibias while seated 
and to the patella while standing, which was inconsistent.  
The examiner commented that the veteran had objective 
findings, including decreased right patellar reflex, mild 
atrophy of the right calf, surgical scar of the lumbar spine, 
and abnormal x-ray and CT of the lumbar spine.  The examiner 
also noted that the veteran had pain behavior, which was 
noted with the inconsistent motion.  

On VA examination in 1999 the examiner further noted that the 
veteran had a functional problem resulting in fatigability, 
lack of endurance, and weakness.  The examiner indicated that 
the claims file had been evaluated and reviewed, and that no 
new tests were necessary for opinions.  It was noted that 
there was weakened movement and fatigability, and as far as 
incoordinated motion, the veteran related a history of 
incoordinated motion that he could not straighten up, but the 
examiner also noted that there was symptom embellishment and 
pain behavior, which could affect whether he could or could 
not straighten up.  The examiner indicated that regardless, 
some decreased motion would be expected when the veteran had 
a "flare".  It was also noted that the decreased motion 
could be to a point that the veteran could walk forward 
flexed 5 degrees.  If the veteran tried to bend forward, the 
examiner noted that there could be a 50 percent decreased 
motion in all the ranges, however, the flares, as documented 
according to the veteran's own history, had not resulted in 
him having to be put in bed, as he continued to work.  The 
examiner noted no ankylosis, even when the veteran had a 
flare, and that the residual scar was nonpainful and 
nontender, both objectively and subjectively. 

By rating action in August 1999, the RO granted a 20 percent 
evaluation for the veteran's service connected herniated 
nucleus pulposus, L5-S1 with arthritis, effective from 
September 1996. 

Analysis

The Board is satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  38 C.F.R. §§ 4.1 and 4.2 require that 
each disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required. 38 C.F.R. § 4.21. 

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet.App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet.App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet.App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§  4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  Additionally, it is the intent of the 
rating schedule to recognize actually painful joints due to 
healed injury as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59.

The veteran's service connected low back disability 
encompasses limitation of motion with pain, arthritis, and 
degenerative disc disease.  Accordingly, it may be rated as 
any of these entities, whichever is to his best advantage.  
Most recently, his service-connected low back disability has 
been rated 20 percent disabling under Diagnostic Code 5293.  
A 20 percent rating is warranted for moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief.  Pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, warrants a 
60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

The veteran's service-connected low back disability may 
alternatively be rated based on arthritis and limitation of 
motion.  Arthritis is rated based on limitation of motion of 
the involved joints. 38 C.F.R. § 4.71a, Codes 5003, 5010.  
Moderate limitation of motion of the lumbar spine is assigned 
a 20 percent rating.  Severe limitation of motion of the 
lumbar spine is assigned a 40 percent disability rating.  
Diagnostic Code 5292.  Alternatively, unfavorable ankylosis 
of the lumbar spine warrants a 50 percent disability rating.  
Code 5289.

In a December 1997 opinion, the VA General Counsel concluded 
that Diagnostic Code 5293, for intervertebral disc syndrome, 
involves loss of range of motion, therefore, 38 C.F.R. §§  
4.40 and 4.45 must be considered when a disability is 
evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under the Code.  
Furthermore, the Board must also address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if less 
than the maximum schedular rating is assigned, and if there 
is evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule may be inadequate to 
compensate for the average impairment to earning capacity due 
to intervertebral disc syndrome.  VAOPGCPREC 36-97, December 
12,1997.  

The evidence of record establishes that the veteran's 
service-connected low back disability warrants an increased 
rating, and in considering the severity of his disability, in 
conjunction with the criteria in the applicable diagnostic 
codes, the Board finds that his service-connected low back 
disability is most appropriately rated under Diagnostic Code 
5292 (limitation of lumbar motion).  X-rays of the lumbar 
spine show that he had a moderate degree of spondylosis and 
apophyseal osteoarthritis with considerable disc space 
narrowing at L5-S1.  A CT scan of the lumbar spine showed 
evidence of degenerative disc disease with vacuum disc 
phenomenon at L5-S1, broad based disc protrusion, left far 
lateral neural foraminal bony bar, and mild facet narrowing 
and sclerosis at the same level.  On VA examination in 1999 
his symptoms in the lumbar spine were noted only with ranges 
of motion, with no tenderness to palpation of the lumbar 
spine.  Forward flexion at L1 revealed 45 degrees of forward 
flexion with 5 degrees of motion in the sacrum, resulting in 
40 degrees of true lumbar flexion, 10 degrees of 
hyperextension, and 10 degrees of bilateral lateral bending.  
All motions were performed with low back pain.  Manual 
testing revealed that he had good strength.  He was able to 
straight leg raise to 90 degrees on the right, while seated, 
without symptoms.  On the left he could straight leg raise to 
90 degrees, with symptoms in the low back.  In a supine 
position he could straight leg raise bilaterally to 35 
degrees.  It was noted that he had pain behavior with 
inconsistent ranges of motion, and the examiner noted the 
objective findings of decreased right patellar reflex, mild 
atrophy of the right calf, surgical scar of the lumbar spine, 
and abnormal x-ray and CT of the lumbar spine.  The examiner 
further noted that the veteran had a functional problem 
resulting in fatigability, lack of endurance, and weakness.  
There was weakened movement and fatigability.  With regard to 
incoordinated motion, he veteran reported that he could not 
straighten up, but the examiner noted that there was symptom 
embellishment and pain behavior.  The examiner indicated that 
there would be some decreased motion when the veteran had a 
"flare".  It was also noted that the decreased motion could 
be to a point that the veteran walked forward flexed 5 
degrees.  If the veteran tried to bend forward, the examiner 
noted that there could be a 50 percent decreased motion in 
all the ranges.  The examiner also noted no ankylosis, even 
when the veteran had a flare.  

While such ranges of motion as objectively noted in 1999 may 
not ordinarily reflect more than moderate limitation of 
motion, the Board finds  that there is also functional loss 
due to pain, fatigability, weakness, and incoordination, as 
well as flare-ups of increased symptoms.  Factoring this 
functional impairment into the loss of motion, it is 
concluded that, stated in terms of additional loss of motion, 
as required by DeLuca, this amounts to severe loss of motion.  
Therefore, a 40 percent rating under Diagnostic Code 5292 is 
warranted.  

Consideration has been given to a higher rating under Code 
5293 for intervertebral disc syndrome.  The evidence does not 
support a finding that the veteran has pronounced 
intervertebral disc syndrome (there is no sciatic neuropathy 
or demonstrable spasm).  While on VA examination in 1999 the 
veteran reported that his left leg tingled to the foot when 
his back became more severe, and that his right leg symptoms 
occurred less often, reportedly every four months and that 
the right leg symptoms only went to the buttocks, there have 
been very few abnormal neurological findings appropriate to 
the site of a diseased disc.  Even assuming worsened 
intervertebral disc syndrome during flare- ups, and 
associated limitation of motion, the intervertebral disc 
syndrome is not shown to be more than severe in degree, and 
therefore supports no more than a 40 percent rating under 
Code 5293.  38 C.F.R. §§ 4.40, 4.45; VAOPGCPREC 36-97.  There 
is also no evidence of unfavorable ankylosis of the lumbar 
spine.  Therefore, a rating in excess of 40 percent under 
Diagnostic Code 5289 is not warranted.  

Pursuant to VAOPGCPREC 36-97, entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted as there is no indication that the rating schedule 
is inadequate to compensate for the average impairment to 
earning capacity due to intervertebral disc syndrome.  


ORDER

A 40 percent rating for herniated nucleus pulposus, L5-S1 
with arthritis, is granted, subject to the regulations 
governing the payment of monetary awards.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

